Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 10/28/2021 are accepted by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthasarathy et al. (US Patent No. 8,676,943, hereinafter “Parthasarathy”).

Regarding claim 1, Parthasarathy does disclose, a method comprising: 
receiving, by a fleet management service, information identifying a storage system in a fleet of storage systems (Parthasarathy, (col. 12 lines 60-67 – col.13 lines 1-2), at 502, a fleet state document is received by a fleet management service where the fleet state document specifies aspects that includes an amount of memory storage dedicated to the site); determining, based on the information identifying the storage system, configuration information for one or more other storage systems that correspond to the information identifying the storage system (Parthasarathy, (col.13 lines 3-11), at 504, the fleet management service determines a respective configuration of a plurality of computing devices to realize the aspects (an amount of dedicated memory storage) of the fleet state document. The plurality of computing devices may be a fleet that implements systems managing the site for the customer. The configuration of each computing device of the fleet may relate to software executed by a particular computing device, certain tasks executed by the particular computing device, and so on, that are needed to realize the aspects specified in the fleet state document); and providing, to the storage system, the configuration information for the one or more other storage systems (Parthasarathy, (col.13 lines 12-18), at 506, each of the plurality of computing devices is provisioned according to the respective configuration of each of the plurality of computing devices. For example, certain software may be deployed to specified computing devices. Additionally, storage space and/or processing resources of the computing devices may be provisioned according to the respective configurations; (col. 4 lines 63-67 – col. 5 lines 1-2), a configuration management system 214 that provides instructions to configure a fleet 216 to produce a specified state for systems utilized to provide certain functionality for the site 208).  

Regarding claim 3, Parthasarathy further disclose, the method of claim 1 wherein the fleet management service is implemented within a computing device in a data center that contains the fleet of storage systems (Parthasarathy, (col. 5 lines 39-42), the fleet management server 302 may comprise a single server, a cluster of servers, a server farm or data center, and so forth, although other server architectures (e.g., a mainframe architecture) may also be used).  

Regarding claim 4, Parthasarathy further disclose, the method of claim 1 wherein: the information identifying the storage system includes one or more system characteristics associated with the storage system (Parthasarathy, (col. 12 lines 60-67 – col.13 lines 1-2), at 502, a fleet state document is received by a fleet management service where the fleet state document specifies aspects that includes an amount of memory storage dedicated to the site); and determining configuration information for one or more other storage systems that correspond to the information identifying the storage system further comprises determining configuration information for one or more storage systems that are characterized by similar system characteristics (Parthasarathy, (col. 13 lines 19-29), at 508, the respective configuration of one or more of the plurality of computing devices is modified when one or more aspects related to the site are altered. For example, the customer may change some of the aspects of the fleet state document, such as increasing the amount of storage space dedicated to the site. In another example, the customer may modify the fleet state document to indicate adding a new system to the fleet, such as a billing system or load balancing system. In any case, the configuration of at least a portion of the computing devices of the fleet is modified in order to realize the modified aspects of the fleet state document).  

Regarding claim 5, Parthasarathy further disclose, the method of claim 1 wherein: the information identifying the storage system includes one or more performance characteristics associated with the storage system; and determining configuration information for one or more other storage systems that correspond to the information identifying the storage system further comprises determining configuration information for one or more storage systems that are characterized by similar performance characteristics (Parthasarathy, (col. 12 lines 60-67 – col.13 lines 1-2), a process 500 to provision a plurality of computing devices according to aspects of a fleet state document. At 502, a fleet state document is received by a fleet management service. The fleet state document specifies aspects that are related to a site managed on behalf of a customer by the fleet management service. The aspects may include performance metrics, such as availability of the site and download time for pages of the site. The aspects may also include other metrics associated with the site, such as an amount of memory storage dedicated to the site).  

Regarding claim 6, Parthasarathy further disclose, the method of claim 1 wherein: the information identifying the storage system includes an identification of workload types expected to be supported by the storage system; and determining configuration information for one or more other storage systems that correspond to the information identifying the storage system further comprises determining configuration information for one or more storage systems that support similar workload types as the workload types expected to be supported by the storage system (Parthasarathy, (col. 13 lines 19-29),  … the customer may modify the fleet state document to indicate adding a new system to the fleet, such as a billing system or load balancing system. In any case, the configuration of at least a portion of the computing devices of the fleet is modified in order to realize the modified aspects of the fleet state document).  

Regarding claim 7, Parthasarathy further disclose, the method of claim 1 further comprising applying one or more configuration settings based at least in part upon the configuration information for the one or more other storage systems (Parthasarathy, (col. 13 lines 19-29), …. the configuration of at least a portion of the computing devices of the fleet is modified in order to realize the modified aspects of the fleet state document).  

Regarding claim 8, Parthasarathy further disclose, the method of claim 1 wherein the storage system is an unconfigured storage system that is being added to the fleet (Parthasarathy, (col. 13 lines 19-29), …., the customer may modify the fleet state document to indicate adding a new system to the fleet, such as a billing system or load balancing system. In any case, the configuration of at least a portion of the computing devices of the fleet is modified in order to realize the modified aspects of the fleet state document).  

Regarding claim 9, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 12, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.
 

Regarding claim 13, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 14, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 16, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 17, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 18, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.
  

Regarding claim 20, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US Patent No. 8,676,943, hereinafter “Parthasarathy”) in view of Trivedi et al. (US Pub No. 2012/0239452, hereinafter “Trivedi”).

Regarding claim 2, Parthasarathy does disclose the method of claim 1.
Parthasarathy does not but the analogous art Trivedi discloses, wherein the fleet management service is implemented within a cloud services provider (Trivedi, (para. [0014]), cloud based fleet management which can accept service requests from customers without any human intervention. In other embodiments, a service marketplace can be provided).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parthasarathy by including the fleet management service is implemented within a cloud services provider taught by Trivedi for the advantage of facilitating a marketplace where multiple service providers, can independently set or otherwise input respective prices for their services, such as transportation services, and a customer, can select from the prices depending on the customer's price preference (Trivedi, (para. [0065])).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432